Citation Nr: 0700275	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-02 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to October 12, 1999, 
for the award of a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In October 2005, the veteran testified at a travel board 
hearing at the RO before a Veterans Law Judge.  A transcript 
of that hearing has been associated with his claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A November 1988 Board decision denied the veteran's claim 
for TDIU.

3.  A July 1990 Board reconsideration decision found no 
obvious error in the November 1988 Board decision and 
affirmed the earlier denial of TDIU.

4.  The veteran again submitted a claim for TDIU in September 
1993.

5.  Service connection was subsequently granted for the 
veteran's PTSD, effective October 12, 1999.

6.  The veteran's inability to secure or follow a 
substantially gainful occupation due to service-connected 
disability is not factually ascertainable prior to October 
12, 1999, the effective date assigned for the grant of 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 1988 and July 1990 Board decisions are 
final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).

2.  The criteria for an effective date earlier than October 
12, 1999, for the award of TDIU have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a March 2003 letter, the RO 
provided the veteran with notice that service connection had 
been granted for PTSD and further advised him that he might 
be entitled to TDIU if he was too disabled to work because of 
his service-connected disabilities.  In August 2003, he was 
sent another letter after his submitted his claim for TDIU in 
June 2003.  The letters together provided notice regarding 
what information and evidence was needed to substantiate his 
claim for TDIU, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
would be obtained by VA, and the need for the veteran to 
submit any evidence in his possession that pertained to the 
claim.  The October 2003 rating decision granted TDIU, and 
assigned an effective date of October 12, 1999.  The veteran 
has appealed the initial effective date assigned.  The Board 
notes that, in this case, the appeal of the effective date 
for TDIU arises not from a "claim" but from a NOD filed 
with the RO's initial assignment of the effective date upon 
granting TDIU.  In such cases, VA regulations require a 
statement of the case (SOC) to be issued to inform the 
veteran of the laws and regulations pertaining to the appeal 
and the evidence on which the decision was based, and a VCAA 
notification letter is not necessary.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

The SOC in this case, issued in October 2004 cured the 
procedural deficiency, if any, involved when the RO did not 
send a notice letter prior to the initial adjudication of the 
veteran's claim for an earlier effective date for TDIU 
because the SOC, together with the letters sent in March and 
August 2003 fulfilled the requirements of a VA notification 
letter.  The SOC informed the veteran not only of the laws 
and regulations pertaining to effective dates and to his 
appeal of the effective date assigned but also of the reasons 
for the denial of an earlier effective date.  In informing 
him of the reasons for its action, the RO was informing him 
of what evidence was lacking that he could submit to 
substantiate his appeal.  In response to these documents, the 
veteran submitted additional evidence pertaining to his 
claim.  Thus, the requirements with respect to the content of 
the VA notice were met in this case.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims files and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  Private medical records, as well as 
medical records and a copy of a Social Security 
Administration (SSA) determination are also in the claims 
files.  VA is not on notice of any evidence needed to decide 
the claim which has not been obtained.  Moreover, several VA 
medical examination reports are of record in conjunction with 
this appeal and a transcript of the veteran's testimony at an 
October 2005 Travel Board hearing.  38 C.F.R. § 3.159(c)(4).  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case. 

Analysis

The veteran asserts that his TDIU benefits should be 
effective from 1984, the date he originally filed his claim, 
as he also submitted evidence at that time showing that he 
was unable to work because of his service-connected 
psychiatric disability.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125 (1997).  A 
claim for a TDIU is, in essence, a claim for an increased 
rating and vice versa.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

In November 1979, the RO received the veteran's initial TDIU 
claim, which was denied in a rating decision later that same 
month; he was furnished notice of the determination and of 
his appellate rights, but did not perfect his appeal of the 
determination.  The veteran again submitted a claim for TDIU 
in February 1984, which was ultimately denied in a November 
1988 Board decision.  In January 1989 he submitted a motion 
for reconsideration of the November 1988 Board decision.  
However, a July 1990 Board reconsideration decision found no 
obvious error in the November 1988 determination's denial of 
TDIU and affirmed that decision.  The veteran did not appeal 
the Board's decision.  Therefore, the November 1988 Board 
decision is final.  

Subsequently, the veteran again submitted a claim for TDIU in 
September 1993, which was ultimately granted in the October 
2003 rating decision.  He has appealed the assigned effective 
date.

The October 2003 rating decision's assignment of October 12, 
1999, as the effective date for a TDIU was predicated on the 
fact that an earlier, March 2003 rating decision granted 
service connection for PTSD and assigned an initial 50 
percent rating, effective from October 12, 1999.  The veteran 
has not appealed the issue of an earlier effective date for 
the grant of service connection for PTSD and this issue is 
not before the Board.  As such, when the claim for an earlier 
effective date for a TDIU is considered on a schedular basis 
pursuant to 38 C.F.R. § 4.16(a), the veteran is precluded 
from an earlier effective date as a matter of law.  It is 
noted that before October 12, 1999, the veteran was only in 
receipt of a 50 percent rating for his migraine headaches and 
a noncompensable rating for his bilateral hearing loss.  He 
did not meet the percentage requirements under 38 C.F.R. 
§ 4.16(a) (two service-connected disabilities with one 
disability rated at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more) until October 12, 1999, when he was granted 
service connection for his PTSD and assigned an initial 50 
percent rating for such.

Likewise, when the claim is considered on an extraschedular 
basis pursuant to 38 C.F.R. § 4.16(b), the veteran's claim 
still must be denied.  The evidence submitted subsequent to 
the November 1988 Board decision and prior to October 12, 
1999, does not show that the veteran was unemployable because 
of his service-connected migraine headaches, rated as 50 
percent disabling and his bilateral hearing loss, rated non-
compensably disabling.  

Thus, although the veteran submitted a claim for TDIU in 
September 1993, the Board concludes that entitlement to such 
is not factually ascertainable prior to October 12, 1999; the 
effective date service connection was granted for PTSD.  
There is no evidence showing that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities alone, prior to 
October 12, 1999, and therefore entitlement to TDIU is not 
factually ascertainable prior to October 12, 1999.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 4.16(b).  
Accordingly, the Board finds that the preponderance of the 
evidence is against an earlier effective date for the award 
of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An effective date earlier than October 12, 1999, for a TDIU 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


